On Rehearing.
Wyly, J.
On the nineteenth day of March, 1866, the five heirs of L. A. Buard joined in an act conveying to their mother their respective interests or shares in a certain plantation inherited by them from their said father, and in order to secure the price represented by certaiu promissory notes in favor of the vendors respectively, the said vendee specially mortgaged all of the said property “in favor of the payees of said notes or their assigns until the full and complete payment of the same, principal and interest.” Certain notes coming to-on e of the heirs were, before maturity, pledged to the plaintiffs; and when the pledgees instituted this suit against madam Buard to recpver a personal'judgment on the notes and to enforce the mortgage, the other four heirs intervened and ask that the mortgage be only recognized and enforced on one-fifth of the property embraced in the act of mortgage, the same being the share conveyed to the said madam Buard by the heir who assigned his notes to the plaintiffs and upon which alone the mortgage sought to be enforced operates; they allege that the other four-fifths of the property was reconveyed to them in consequence of the inability of their said mother to pay for the same ; that this retrocession having the same effect as the enforcement of the dissolving condition restored the undivided four-fifths of the said property to them free of the incumbrance resulting from the mortgage ; and by this act the mortgage sought to be enforced by the plaintiffs is restricted to the share of the heir from whom they acquired the. notes.
There is no doubt that the effect of the dissolving condition is to-discharge subsequent mortgage, granted by the vendee to third parties. But in the case before us the intervenors and plaintiffs’' transferrer were the vendees and mortgagees; they were parties to. the mortgage and consented to the following clause in the mortgage. *416granted, by tlieir vendee: “ All of the said property to be and remain specially mortgaged in favor of the payees of said notes or their as-, signs, until the full and complete payment of the same, principal and interest.”
By this stipulation the notes coming to each heir was not only secured by the interest or shares which he conveyed, but was secured by a mortgage on the whole property granted by the vendee with the consent of all the five vendors.
There is no doubt that the purchaser had the right with the consent of all the vendors to mortgage all the property to secure each note given to the several vendors, and having done so the holders of the notes acquired concurrent mortgage rights on all the property. There is no doubt that several distinct sales and mortgages may be embraced in the same act; and in the act of sale and mortgage before us it was perfectly competent if the parties had so desired ior the vendee to secure the debt due each heir by a separate mortgage on the share conveyed by him; and in that case each heir could assert his rights against the delinquent vendee by a suit ,to enforce the mortgage, or by a suit to dissolve the sale, as to him might be most desirable; and the other heirs would not be affected thereby, or have any interest in the remedy resorted to.
But in the case before us the parties in interest consented by signing the act of mortgage that the vendee should hypothecate the whole property to secure each note, thereby the holders of the several notes acquired concurrent mortgage rights on the whole property.
Now, if the notes declared on were secured by mortgage on the whole property the day the mortgage was given by the vendee and accepted by the vendors, the incumbrance remains upon the property and is not affected by the retrocession to four of the heirs of the shares which they had conveyed to their mother. The mortgage rights of the plaintiffs is not affected by the act of retrocession, because neither they nor the heir from whom they acquired the notes wore parties to the act of retrocession. “Agreements legally entered into have the effect of laws on those who have formed them. They can not be revoked, unless by mutual consent of the parties, or for causes acknowledged by law. They must be performed with good faith.” C. C. 1895.
It is therefore ordered that the judgment heretofore rendered by this court be amended so as to recognize plaintiffs’ mortgage on all the property described in the act of mortgage, instead of one-fiftli thereof, and that the intervention be dismissed at the costs of the intervenors ; as thus amended, it is ordered that the said judgment remain undisturbed. i
Mr. Chief Justice Ludeling adheres to the first oninion rendered by this court herein.